Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-4 and 6 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical modulation device comprising: a substrate; a slot waveguide formed by arranging a pair of electrodes in a groove formed on one side of the substrate and by filling the groove with an electro- optical material; a dielectric film that expands in a wider area than an area in which the slot waveguide is formed to cover both a surface of the electro-optic material filled in the slot waveguide and a surface of the substrate; an adhesive resin that is applied to the wider area on a surface of the dielectric film; a plate member wherein whole surface of the plate member is bonded with the adhesive resin to cover the dielectric film; in combination with the other recited limitations in the claim. 
Claims 2-4 and 6 are allowable as dependent upon claim 1.
Claims 5 and 7 are allowed. 
Independent claim 5 is allowed because the prior art does not teach or suggest a method for manufacturing an optical modulation device comprising: forming a slot waveguide filled with an electro-optic material in a groove formed on a substrate; arranging a dielectric film that expands in a wider area than an area in which the slot waveguide is formed to cover both a surface of the electro-optic material filled in the slot waveguide and a surface of the substrate; applying an adhesive resin to the wider area on a surface of the dielectric film; bonding a plate member; in combination with the other recited limitations in the claim. 
Claim 7 is allowable as dependent upon claim 5.
Prior art reference Wolf et al. (Coherent modulation up to 100 GBd 16QAM using silicon-organic hybrid (SOH) devices," Opt. Express 26, 220-232 (2018); “Wolf”) is the closest prior art of record in this application. However, Wolf fails to disclose the plate and resin limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883